Citation Nr: 1409363	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  04-16 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $13,244.53 was properly created for the period from June 2002 to June 2003.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The appellant performed verified active duty from March 1987 to May 1994.  His DD-214 reflects an additional 12 years, 10 months, and 11 days of active duty service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the Education Center at the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) that retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 2002 to June 2003, resulting in an overpayment in the amount of $13,244.53.  The appellant's claims file was located at the RO in Manila, the Republic of the Philippines.

As discussed below, this case has been the subject of two prior Board decisions, in September 2008 and February 2012, each of which was vacated by the United States Court of Appeals for Veterans Claims (Court) in memorandum decisions dated December 6, 2010 and May 14, 2013.  The relevant procedural history is contained in those decisions and will therefore not be reiterated herein.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Court vacated the Board's February 2012 decision finding that the Board did not adequately explain how the evidence demonstrated that this appellant personally did not attend classes in compliance with the attendance policy of Ramon Magsaysay Technological University.  The Court found that the Board's reliance on collective evidence which outlined an intricate scheme carried out by Ramon Magsaysay Technological University and confirmed by many instructors, without demonstrating the individual appellant's actual rather than inferred involvement.  Given the foregoing, further development is required.

Therefore, this case is REMANDED for the following action:

1.  Advise the Veteran that he may submit evidence in support of his claim that he attended the required classes.  The best evidence would be statements from disinterested witnesses, e.g., non-veteran students who recall the Veteran's regular attendance, or graded assignment papers or examination reports which tend to show individual effort by the Veteran. 

2.  Associate with the Veteran's file the written class attendance policy from Ramon Magsaysay Technological University, if available, for the period 2002 to 2003.  In this regard, there was a contract between Western Luzon Agricultural College (Western Luzon Agricultural College later became Ramon Magsaysay Technological University) and VA which included a requirement that the school would keep adequate records to show attendance and progress or grades, and that satisfactory standards relating to attendance, progress, and conduct would be enforced.   The contract discusses the responsibility of the school in regard to monitoring attendance but does not provide a specific requirement to be met in regard to attendance.  See 38 C.F.R. § 21.7153  (2013).)

3.  Obtain unredacted copies of any and all documents pertaining to the Office of the Inspector General's February 2004 finding of fraud pertinent to the present appeal, to include those documents that specifically pertain to, or otherwise reference, this Veteran. 

Any documents which identify this Veteran as being personally engaged in an attempt to defraud VA; identify the course or courses that he allegedly did not attend during the period at issue; disclose the amount of alleged payments and/or gifts that this Veteran personally made to the school or his instructors; explain how this Veteran specifically was determined to have participated in the scheme to defraud VA; explain how this Veteran deviated from the standard of maintaining satisfactory conduct and attendance; and explain what discrepancies were present in his educational record and, whether such discrepancies were considered to be sufficient evidence of his participation in a scheme to defraud the government should be included in the record. 

4.  All unredacted copies that are obtained should be covered in an envelope with a statement on the front indicating that any Privacy Act request will need to be handled in coordination with Office of General Counsel, Professional Staff Group IV. 

5.  If unable to comply with the Board's request, provide a detailed explanation of the reason for noncompliance along with supporting documentary evidence. 

6.  Obtain a written statement from the Resident Agent In Charge at Office of the Inspector General who authored the February 2004 Memorandum, or if that individual is not available a statement from another appropriate Resident Agent, that addresses the specific discrepancies, behaviors, and/or other factors considered in making the determination that this Veteran was involved in a scheme to defraud the government, to include discussion of those which were not present for the other veterans mentioned in the February 2004 memorandum who were determined to have not been involved in the scheme. 

7.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case, with an appropriate period of time for response.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


